Citation Nr: 0010171	
Decision Date: 04/14/00    Archive Date: 04/24/00

DOCKET NO.  94-47 637	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for 
aortic insufficiency during the period from July 20, 1993, to 
February 18, 1996.

2.  Entitlement to a rating in excess of 60 percent for 
aortic insufficiency during the period from February 19, 1996 
to March 10, 1996.

3.  Entitlement to a rating in excess of 30 percent for 
aortic valve replacement after April 30, 1996.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Daniel R. McGarry

INTRODUCTION

The veteran had active service from August 1967 to March 
1972.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision in which the St. 
Petersburg, Florida, regional office (RO) assigned a 30 
percent disability rating to the veteran's aortic 
insufficiency, effective from October 14, 1993.  The veteran 
was hospitalized in March 1996 and underwent an aortic valve 
replacement.  An August 1996 rating decision awarded a 60 
percent rating for aortic insufficiency, effective February 
19, 1996; assigned a 100 percent rating for the period from 
March 11, 1996, to May 1, 1997; and assigned a rating of 30 
percent, effective from May 1, 1997.  In a March 1997 
decision, the Board determined that the veteran was entitled 
to an earlier effective date of July 20, 1993, for the 30 
percent rating for aortic insufficiency.


FINDINGS OF FACT

1.  During the period from July 20, 1993, to February 19, 
1996, the veteran's disability from aortic insufficiency was 
manifested by subjective complaints of fatigue, with 
echocardiogram findings of aortic regurgitation, but without 
symptoms or clinical findings of definite enlargement of the 
heart; severe dyspnea on exertion; arrhythmias; or preclusion 
of more than light manual labor.

2.  During the period from February 19, 1996, to March 11, 
1996, the veteran's disability from aortic insufficiency was 
manifested by worsening aortic insufficiency and mild 
decrease in left ventricular function, with moderate to 
severe aortic insufficiency, without definite enlargement of 
the heart confirmed by roentgenogram and clinically; dyspnea 
on slight exertion; rales; pretibial pitting at the end of 
the day, or other definite signs of beginning congestive 
heart failure; or preclusion of more than sedentary 
employment.

3.  Since May 1, 1997, the veteran's disability from aortic 
valve replacement is manifested by dyspnea with exertional 
testing at 7 METS, without arrhythmias, chest pain, evidence 
of cardiac hypertrophy, or clinical findings of ejection 
fraction below 50 percent, and without symptoms or clinical 
findings of definite enlargement of the heart; severe dyspnea 
on exertion; arrhythmias; or preclusion of more than light 
manual labor.


CONCLUSIONS OF LAW

1.  During the period from July 20, 1993, to February 19, 
1996, the criteria for a schedular rating in excess of 30 
percent for aortic insufficiency had not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321, 
4.1, 4.2, 4.7, 4.10, 4.104, Diagnostic Code 7000 (1996).

2.  During the period from February 19, 1996, to March 11, 
1996, the criteria for a schedular rating in excess of 60 for 
aortic insufficiency had not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 
4.104, Diagnostic Code 7000 (1996).

3.  Since May 1, 1997, the criteria for a schedular rating in 
excess of 30 percent have not been met for aortic valve 
replacement, status post myocardial infarction and coronary 
artery bypass surgery.  38 U.S.C.A. § 1155, 5107 (West 1991); 
38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.104, Diagnostic 
Code 7017 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran has presented a well-grounded claim for increased 
disability evaluation for his service-connected disability 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991); cf. 
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992) (where 
veteran asserted that his condition had worsened since the 
last time his claim for an increased disability evaluation 
for a service-connected disorder had been considered by VA, 
he established a well-grounded claim for an increased 
rating).  The Board is satisfied that all appropriate 
development has been accomplished and the Department of 
Veterans Affairs (VA) has no further duty to assist the 
veteran in developing facts pertinent to his claim.  The 
veteran has not advised VA of the existence of additional 
evidence which may be obtained.

Disability evaluations are based upon the average impairment 
of earning capacity as contemplated by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (1999).  Although VA must consider the entire record, the 
most pertinent evidence, because of effective date law and 
regulations, is created in proximity to the recent claim.  
38 U.S.C.A. § 5110 (West 1991).

VA utilizes a rating schedule which is used primarily as a 
guide in the evaluation of disabilities resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The percentage ratings 
represent, as far as can practicably be determined, the 
average impairment in earning capacity resulting from such 
diseases and injuries and their residual conditions in civil 
occupations.  Generally, the degrees of disability specified 
are considered adequate to compensate for considerable loss 
of working time from exacerbations or illnesses proportionate 
to the severity of the several grades of disability.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (1999).  When 
utilizing the rating schedules, when an unlisted condition is 
encountered, the VA is permitted to rate under a closely 
related disease or injury in which not only the functions 
affected, but the anatomical localization and symptomatology 
are closely analogous.  38 C.F.R. § 4.20 (1999).  It is 
essential, both in the examination and in the evaluation of 
disability, that each disability be viewed in relation to its 
history.  38 C.F.R. § 4.1 (1999).

Service medical records show that the veteran reported a 
history of chest pain, dizziness and fainting spells at the 
time of his July 1967 medical examination for enlistment in 
the Navy.  In an October 1968 report of medical examination, 
an examiner noted that the veteran had a Grade I diastolic, 
long blowing heart murmur.  A cardiac consultation note dated 
in November 1968 contains an impression of aortic 
insufficiency of unknown etiology.  In August 1970, the 
veteran's heart disorder was diagnosed as rheumatic heart 
disease with mild aortic regurgitation.

A June 1972 rating decision granted service connection for 
aortic insufficiency, etiology unknown, and assigned a zero 
percent disability rating.  The noncompensable evaluation was 
confirmed and continued by a June 1986 rating decision after 
a VA examination during which the veteran was diagnosed to 
have mild aortic insufficiency.  In March 1994, the St. 
Petersburg, Florida, RO increased the rating of the veteran's 
disability from aortic insufficiency to 30 percent, effective 
from October 14, 1993, utilizing former Diagnostic Code 7000 
by analogy.  In a March 1997 decision, the Board determined 
that the 30 percent rating should have been effective from 
July 20, 1993.

The veteran's claim has been pending since January 1994.  The 
Board has previously determined that the criteria for a 
rating of 30 percent were met on July 20, 1993.  As the 
rating was increased to 60 percent effective February 19, 
1996, and 100 percent during the period from March 11, 1996 
to May 1, 1996, after which the current 30 percent rating 
became effective, the questions presented are whether ratings 
in excess of those assigned for such periods are warranted.

Under Diagnostic Code 7000, rheumatic heart disease is rated 
at 100 percent as an active disease with ascertainable 
cardiac manifestations for a period of 6 months.  Inactive 
rheumatic heart disease is assigned a rating of 100 percent 
for definite enlargement of the heart confirmed by 
roentgenogram and clinically; dyspnea on slight exertion; 
rales; pretibial pitting at the end of the day or other 
definite signs of beginning congestive heart failure; more 
than sedentary employment precluded.  A 60 percent rating is 
assigned for definite enlargement of the heart; severe 
dyspnea on exertion, elevation of systolic blood pressure, or 
such arrhythmias as paroxysmal auricular fibrillation or 
flutter or paroxysmal tachycardia; more than light manual 
labor precluded.  A 30 percent rating is assigned from the 
termination of an established service episode of rheumatic 
fever, or its subsequent recurrence, with cardiac 
manifestations, during an episode or recurrence, for three 
years, or where there is diastolic murmur with characteristic 
electrocardiogram (EKG) manifestations or a definitely 
enlarged heart.

In July 1993, the veteran was examined for an annual medical 
evaluation of his heart disorder.  Notes of this examination 
indicate that the veteran reported no shortness of breath, 
chest pain, or syncope.  It was reported that a chest x-ray 
in 1992 had been negative, and that an EKG in 1992 had shown 
sinus bradycardia.  The nursing documentation of this date 
also indicates that the veteran denied any problems, 
including fatigue, but indicated that he reported he had had 
an abnormal EKG approximately one year earlier.  A 
consultation sheet dated July 27, 1993, indicates that an 
echocardiogram of July 20, 1993, had shown severe aortic 
regurgitation in the patient with a history of aortic 
insufficiency, moderately severe, and requested evaluation 
for catheterization studies.

Later notes, including the requested consultation report, 
indicate that the veteran reported feeling "'a little tired' 
over the past [one] year".  The RO chose October 14, 1993, 
as the effective date of the 30 percent rating on the basis 
of a diagnostic impression of moderate-severe aortic 
insufficiency with left ventricular dilatation on that date.  
However, in a March 1997 decision, the Board determined 
assignment of an earlier effective date of July 20, 1993, was 
appropriate.

I.  July 20, 1993 to February 18, 1996

The medical evidence contained in the claims folder which was 
generated during the captioned period includes a January 1994 
report of a VA hospitalization and a February 1994 report of 
a VA examination.  The hospital report indicated that the 
veteran had been asymptomatic by echocardiogram since 
September 1993, which a mildly decreased left ventricular 
systolic function, mildly dilated left ventricle, and 
moderate to severe aortic insufficiency were identified.  A 
chest X-ray had shown no cardiomegaly.  The veteran underwent 
catheterization which showed the coronary arteries within 
normal limits.  The procedure revealed moderate aortic 
insufficiency, normal and ventricular function.  There was no 
need for aortic valve replacement.

At the time of the February 1994 VA examination, the veteran 
denied having dyspnea.  He had occasional mild, dull, 
midsternal chest pain which radiated down the left arm.  He 
also reported having occasional elevated blood pressure.  He 
denied having cough, orthopnea, and ankle edema.  On 
examination, a Grade I systolic murmur was noted.  Sinus 
rhythm was normal.  The point of maximal impulse was in the 
fifth intercostal space at the midclavicular line.  There 
were no thrills, precordial heaves, or gallops.  Lungs were 
clear to auscultation and percussion.  The peripheral vessels 
were readily palpable.  Examination of the lower extremities 
did not reveal calf pain or cyanosis in the feet.  A chest X-
ray showed the lungs as clear.  The heart and mediastinum 
appeared to be within normal limits.  An electrocardiogram 
showed sinus bradycardia and nonspecific T wave abnormality.  
The veteran's blood pressure was 164/104, 158/102, and 
160/100.  The pertinent diagnoses were essential hypertension 
and aortic insufficiency.

It does not appear from a review of the record that during 
the time between July 20, 1993, and February 19, 1996, that 
the veteran's disability from aortic insufficiency met the 
criteria for a rating in excess of 30 percent under the 
rating criteria then in effect.  The evidence contained in 
the record at that time does not show that the veteran had 
definite enlargement of the heart; severe dyspnea on 
exertion, elevation of systolic blood pressure, or such 
arrhythmias as paroxysmal auricular fibrillation, flutter, or 
paroxysmal tachycardia; or preclusion of more than light 
manual labor.  The Board concludes that criteria for a 
schedular rating in excess of 30 percent were not met during 
the period between July 20, 1993, and February 19, 1996.

The veteran was hospitalized in January 1994 to undergo 
cardiac catheterization.  His coronary arteries were within 
normal limits.  He was hospitalized again in March 1996 and 
underwent an aortic valve replacement.  After a 100 percent 
rating during his hospitalization and continuing until May 1, 
1997, the 30 percent rating was continued.


II.  February 19, 1996 to March 11, 1996

The claims file contains no medical records which were 
generated during the above captioned time.  However, when the 
veteran was hospitalized on March 11, 1996, it was noted that 
an echocardiogram on February 19, 1996 had shown onset of 
left ventricular dilatation with worsening of aortic 
insufficiency from a moderate to a severe degree.  On the day 
of admission, he underwent cardiac catheterization which 
revealed a mildly dilated left ventricle with mild decreased 
in left ventricular function.  He was noted to have moderate 
to sever, 3+ aortic insufficiency.  There was no significant 
coronary artery disease.

Based on a review of the record, the Board finds no evidence 
that the veteran's disability from aortic insufficiency 
during the period from February 19, 1996 to March 11, 1996 
was manifested by: definite enlargement of the heart 
confirmed by roentgenogram and clinically; dyspnea on slight 
exertion; rales; pretibial pitting at the end of the day or 
other definite signs of beginning congestive heart failure; 
or preclusion of more than sedentary employment.  The Board 
concludes that the criteria for a schedular rating in excess 
of 60 percent during such period were not met.

III.  After May 1, 1997

The veteran's disability from aortic valve replacement was 
rated 100 percent disabling from the time of his 
hospitalization in March 1996 until May 1, 1997, when the 30 
percent rating became effective.  Therefore, the remaining 
question is whether the criteria for a rating in excess of 30 
percent were met after May 1, 1997.

Effective January 12, 1998, regulations concerning the 
evaluation of disorders of the cardiovascular system were 
revised.  Under the revised criteria, disability from heart 
valve replacement is based on clinical findings as well as 
METS.  One MET is the energy cost of standing quietly at rest 
and represents an oxygen uptake of 3.5 milliliters per 
kilogram of body weight per minute.  When the level of METS 
at which dyspnea, fatigue, angina, dizziness, or syncope 
develops is required for evaluation and a laboratory 
determination of METS by exercise testing cannot be done for 
medical reasons, an estimation by a medical examiner of the 
level of activity, (expressed in METS and supported by 
specific examples, such as slow stair climbing or shoveling 
snow) that results in dyspnea, fatigue, angina, dizziness, or 
syncope may be used.  Under Diagnostic Code 7016, disability 
from heart valve replacement is rated 100 percent disabling 
for an indefinite period following hospital admission for 
valve replacement.  Thereafter, with residuals chronic 
congestive heart failure, or with workload of three metabolic 
equivalents or less resulting is dyspnea, fatigue, angina, 
dizziness, or syncope, or left ventricular dysfunction with 
an ejection fraction of less than 30 percent, a 100 percent 
rating is assigned.  A 60 percent rating is assigned for more 
than one episode of acute congestive heart failure in the 
past year, or where a workload of greater than three METS but 
not greater than five METS results in dyspnea, fatigue, 
angina, dizziness, or syncope, or where there is left 
ventricular dysfunction with an ejection fraction of 30 to 50 
percent.  A 30 percent rating is assigned where a workload 
greater than five METS but not greater than seven METS 
results in dyspnea, fatigue, angina, dizziness, or syncope, 
or where there is evidence of cardiac hypertrophy or 
dilatation on electrocardiogram (EKG), echocardiogram, or X-
ray.  38 C.F.R. § 4.104, Diagnostic Code 7016 (1999).

In Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991), the 
Court held that, when there has been a change in an 
applicable statute or regulation after a claim has been filed 
but before a final decision has been rendered, VA must apply 
the version of the statute or regulation which is most 
favorable to the claimant, unless Congress has expressly 
provided otherwise or has authorized VA to provide otherwise 
and VA has done so.  Accordingly, with respect to claims 
involving ratings for disorders affected by a change in 
regulations which were pending on the date of such change, it 
well be necessary to determine whether the amended 
regulations or the previously existing regulations are more 
favorable to the claimant.  The General Counsel of VA, in a 
precedent opinion, has held that the determination of whether 
an amended regulation is more beneficial to a claimant than 
the prior provisions must be made on a case-by-case basis.  
VAOPGCPREC 11-97 (O.G.C. Prec 11-97).  According to the cited 
opinion, when there is a pertinent change in a regulation 
while a claim is on appeal to the Board, the Board must take 
two sequential steps.  First, the Board must determine 
whether the amended regulation is more favorable to the 
claimant than the prior regulation.  Second, the Board must 
apply the more favorable provision to the facts of the case.

When the veteran was examined in June 1997, he was 
asymptomatic.  He had no chest pain, shortness of breath, 
palpitation, presyncopal or syncopal episodes, orthopnea, 
paroxysmal nocturnal dyspnea, or ankle edema.

The veteran underwent an echocardiogram in August 1998 to 
evaluate aortic prosthetic valvular dysfunction.  The left 
ventricle was at the upper limits of normal size.  The septum 
exhibited paradoxical motion, possibly related to previous 
cardiac surgery.  Overall ventricular systolic function was 
within lower limits of normal.  The right ventricle was 
mildly dilated.  Overall right ventricular systolic function 
was not impaired.  The left atrium was at the upper limits of 
normal in size.  The right atrium was normal in size.  The 
aortic root is normal in size.  The aortic valve cusp was 
replaced by a prosthesis which appeared to be a tissue valve.  
Aortic valve cusp motion appeared to be normal.  Doppler 
assessment of the aortic valve revealed moderate 
regurgitation with two distinct jets.  One was central and 
the other appeared to be paravalvular.  No significant 
interval changes was noted from a previous study.  The tests 
results included impressions of overall left ventricular 
systolic function within lower limits or normal and 
prosthetic aortic valve with moderate aortic regurgitation.  

The veteran underwent an exercise tolerance test in August 
1998.  He exercised to seven METS.  The test was stopped 
because of dyspnea.  The veteran had no anginal symptoms and 
no significant arrhythmias.

The Board has reviewed the entire record and finds that 
neither the former or the revised rating criteria is more 
favorable to the veteran, as his disability from aortic valve 
replacement, as manifested since May 1, 1997, does not meet 
the schedular criteria for a rating greater than 30 percent 
under either set of criteria.  The veteran has not had more 
than one episode of congestive heart failure within a year 
period.  He was able to achieve a workload well in excess of 
the criteria for a 60 percent schedular rating.  During the 
most recent VA examination, his left ventricular function was 
at the lower limits of normal.  In the context of the former 
rating criteria, his disability does not meet the criteria 
for a 60 percent rating, as he does not have a history of 
substantiated repeated anginal attacks.  Nor is there any 
finding that light manual labor is not feasible.

The Board finds that since May 1, 1997, the veteran's 
disability from aortic valve replacement has been manifested 
by dyspnea with exertional testing at 7 METS, without 
arrhythmias, or chest pain.  The Board concludes that the 
criteria for a rating in excess of 30 percent are not met.

IV.  Extraschedular and other Considerations

In reaching this decision, the Board has considered the 
complete history of the disability in question as well as the 
current clinical manifestation and the effect the disability 
may have on the earning capacity of the veteran.  38 C. F. R. 
§§  4.1, 4.2 (1999).  The Board has also considered the 
provisions of 38 C.F.R. §  4.7, which provide for assignment 
of the next higher evaluation where the disability picture 
more closely approximates the criteria for the next higher 
evaluations.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  The veteran's disability from 
coronary artery disease, status post myocardial infarction 
and bypass surgery, as discussed above, does not approximate 
the criteria for the next higher evaluation.

In exceptional cases where schedular evaluations are found to 
be inadequate, consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities" is made.  38 C.F.R. 
§ 3.321(b)(1) (1999).  The governing norm in these 
exceptional cases is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  Id.

The Board first notes that the schedular evaluations in this 
case are not inadequate. Higher ratings are available under 
the rating schedule for greater disability, but the record 
does not show the presence of the manifestations required for 
the assignment of a higher rating.  Second, the Board finds 
no evidence of an exceptional disability picture in this 
case.  The veteran has not required frequent hospitalization 
or treatment for his heart valve disorder, nor is it shown 
that the disorder otherwise so markedly interferes with 
employment as to render impractical the application of 
regular schedular standards.  Finally, there is no evidence 
that the impairment resulting solely from the veteran's heart 
disorder warrants extra-schedular consideration.  Rather, for 
the reasons noted above, the Board concludes that 
extraschedular consideration under 38 C.F.R. § 3.321(b) is 
not warranted in this case.  The RO's failure to discuss 
extraschedular consideration and to refer the claim for 
assignment of such a rating as provided in the regulation was 
not prejudicial to the appellant in light of the Board's 
findings on that issue.


ORDER

A higher rating for aortic valve replacement is denied.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals



 
- 12 -


- 1 -


